Title: To Alexander Hamilton from Samuel Hodgdon, 16 September 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 16th September 1799
          
          Your highly esteemed favour of the 13th instant came to hand this Morning—I shall inquire at the War Office for the Cavalry Coat sent there as a pattern, and shall endeavour to have the Clothing for that Corps compleated immediately—Enclosed you have a return of the articles furnished the twelve additional Regiments as they stand on my Books to the 13 instant—I am in hopes they will be compleatly supplied very soon—of this I shall keep you advised weekly agreeably to your wishes repeatedly expressed—
          With respect and esteem I am sir, Your Most Obedient servant
          
            Samuel Hodgdon
          
          Major General A Hamilton—
        